Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 1 of 6 Page ID #41056



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARK HALE, TODD SHADLE, and               )
    LAURIE LOGER, on behalf of themselves and )
    all others similarly situated,            )
                                              )
                        Plaintiffs,           )
                                              )
                                                            Case No. 12-cv-00660 DRH-SCW
            v.                                )
                                              )
    STATE FARM MUTUAL AUTOMOBILE              )
    INSURANCE COMPANY, EDWARD                 )
    MURNANE, and WILLIAM G. SHEPHERD, )
                                              )
                        Defendants.           )

                  PLAINTIFFS’ MOTION FOR AN ORDER TO SHOW CAUSE
                          AGAINST OBJECTOR LISA MARLOW

           Plaintiffs move for entry of an order directing objector Lisa A. Marlow to show cause, if

   she can, why she should not be held in contempt for failing to comply with this Court’s Order

   Granting Preliminary Settlement Approval (“Preliminary Approval Order”) requiring her to

   testify at a deposition. Marlow has filed an appearance and an objection in this case, and her

   lawyer has been granted leave to appear pro hac vice. Marlow has submitted herself to the

   jurisdiction of this Court and is bound by its orders. In support of this motion, Plaintiffs

   respectfully state:

           1.      On September 4, 2018, the Court entered the Preliminary Approval Order,

   granting preliminary approval of the Settlement Agreement in this case. [942]. There, this Court

   set a final fairness and approval hearing for December 13, 2018. Id. at ¶ 8. Plaintiffs filed a

   petition for attorney fees, costs, and expenses, and a motion for final approval of the Settlement

   on October 16, 2018, as directed in the Preliminary Approval Order. Id. at ¶ 18. This Court

   ordered class members wishing to file objections to the settlement to do so before November 17,
Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 2 of 6 Page ID #41057



   2018, and granted Plaintiffs and Defendants “the right to depose any objector to assess whether

   the objector has standing or motives that are inconsistent with the interests of the Class.” Id. at ¶¶

   11, 18. The Court set a December 6, 2018 deadline for responses to any objections. Id at ¶ 18.

          2.      On November 13, 2018, Marlow’s lawyer, Mark J. Downton, moved to appear for

   Marlow pro hac vice. [957]. This Court granted the motion the next day. [958]. On November

   17, 2018, Marlow filed her objection, the only objection to the proposed Settlement. [961].

          3.      On November 18, 2018, Plaintiffs informed Mr. Downton that they wanted to

   depose Marlow in the Orlando area on November 27, 2018. (Ex. 1, e-mail of November 18,

   2018, 11:38 a.m., from S. Blonder to M. Downton). Mr. Downton would not confirm that he

   would produce Marlow for deposition on November 27, 2018. (Ex. 1, email of November 18,

   2018, 10:43 a.m., from M. Downton to S. Blonder). Downton wrote that he was out of the office

   through the Thanksgiving weekend, and the following week he was booked with a trial and the

   closing of his house. Id. Downton further wrote that “[a]s to any potential discovery, as noted,

   the Court has limited the scope of your examination as to whether she is a class member and her

   motives for objecting. Neither of these inquiries requires a deposition, in Florida or elsewhere.

   Please advise of any topics you have particular interest in and I will informally provide you

   information on those topics to the extent possible and reasonable.” Id.

          4.      On November 20, 2018, Plaintiffs issued a notice of deposition for Marlow, to

   take place on November 27, 2018, at 9:00 a.m. at a location in Orlando, Florida, less than 50

   miles from her residence. (Ex. 2.)

          5.      Further emails were exchanged between Plaintiffs’ counsel, Robert A. Clifford,

   and Mr. Downton. (Ex. 3.) Mr. Downton asked that Plaintiffs withdraw the notice for the

   November 27 deposition and Mr. Clifford did so.



                                                     2
Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 3 of 6 Page ID #41058



           6.      On November 23, 2018, Plaintiffs issued and served Marlow with a valid

   subpoena (“Subpoena”) for her deposition in Orlando, Florida on December 5, 2018. The

   Subpoena issued from the Southern District of Illinois, as Fed. R. Civ. P. 45(a)(2) requires. (Ex.

   4.) The Subpoena set Marlow’s deposition for December 5, 2018, prior to the due date for

   Plaintiffs’ response to Marlow’s objection.

           7.      On December 3, 2018, after the close of business, Mr. Downton wrote Mr.

   Clifford that he had filed a Motion to Quash the Subpoena (“Motion to Quash”) in the United

   States District Court for the Middle District of Florida and emailed the purported motion to Mr.

   Clifford. (Grp. Ex. 5, e-mail string between M. Downton and R. Clifford, Dec. 3-4, 2018,

   including the Motion to Quash e-mailed from M. Downton to R. Clifford.) The purported motion

   was unsigned, bore no court-filing stamps, and did not include any of the five exhibits referenced

   in the Motion to Quash. Id.

           8.      On December 4, 2018, around 10:15 a.m., Mr. Clifford received, via FedEx, a

   signed hardcopy version of the Motion to Quash, with exhibits but without court-filing stamps.

           9.      In the Motion to Quash, Marlow alleges in a declaration that in her claim form in

   this case, she “mistakenly” indicated that she did not have non-OEM crash parts installed in her

   car. That representation, which was made under penalty of perjury, would exclude her from the

   class. See [942] at ¶ 5.

           10.     On December 4, 2018, in an email to Mr. Clifford sent at 9:41 a.m., Mr. Downton

   confirmed that neither he nor Marlow would appear at the December 5, 2018 deposition. (Ex. 6.)

           11.     On December 4, 2018, at 2:30 p.m. CST, one of Plaintiffs’ attorneys of record,

   Kristofer S. Riddle, called the Clerk of the United States District Court for the Middle District of

   Florida and was told that as of then, Marlow’s Motion to Quash was not on file.



                                                    3
Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 4 of 6 Page ID #41059



          12.     Marlow has appeared in this case, she has filed an objection to the proposed

   settlement under the Preliminary Approval Order, and she is requesting relief from this Court.

   The Preliminary Approval Order entitles Plaintiffs and Defendants to depose her. She refuses to

   be deposed.

          WHEREFORE, Plaintiffs request that the Court enter an order requiring Marlow to show

   cause, if she can, why she should not be held in contempt of court for her failure to comply with

   Preliminary Approval Order and the associated Subpoena.

    Dated: December 4, 2018                            /s/ Robert A. Clifford
                                                       Robert A. Clifford #0461849
                                                       George S. Bellas
                                                       Kristofer S. Riddle
                                                       Clifford Law Offices
                                                       120 N. LaSalle Street
                                                       31st Floor
                                                       Chicago, IL 60602
                                                       Tel: 312-899-9090

    Steven P. Blonder #6215773                         Elizabeth J. Cabraser
    Jonathan L. Loew                                   Robert J. Nelson
    Much Shelist, P.C.                                 Kevin R. Budner
    191 N. Wacker                                      Lieff Cabraser Heimann & Bernstein, LLP
    Suite 1800                                         275 Battery Street, 29th Floor
    Chicago, IL 60606-2000                             San Francisco, CA 94111-3339
    Tel: 312-521-2402                                  Tel: 415-956-1000

    John W. “Don” Barrett                              Brent W. Landau
    Barrett Law Group, P.A.                            Hausfeld, LLP
    404 Court Square North                             325 Chestnut Street
    P.O. Box 927                                       Suite 900
    Lexington, MS 39095-0927                           Philadelphia, PA 19106
    Tel: 662-834-2488                                  Tel: 215-985-3273

    Patrick W. Pendley                                 Erwin Chemerinsky
    Pendley, Baudin & Coffin, LLP                      University of California, Berkeley School of
    Post Office Drawer 71                              Law
    24110 Eden Street                                  215 Boalt Hall,
    Plaquemine, LA 70765                               Berkeley, CA 94720
    Tel: 888-725-2477                                  (510) 642-6483




                                                   4
Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 5 of 6 Page ID #41060



    Thomas P. Thrash                            Richard R. Barrett
    Marcus N. Bozeman                           Law Offices of Richard R. Barrett, PLLC
    Thrash Law Firm, P.A.                       2086 Old Taylor Road
    1101 Garland Street                         Suite 1011
    Little Rock, AR 72201                       Oxford, Mississippi 38655
    Tel: 501-374-1058                           Tel: 662-380-5018

    Gordon Ball                                 Stephen A. Saltzburg
    Gordon Ball PLLC                            The George Washington University Law
    550 Main Street                             School
    Bank of America Center, Ste. 600            2000 H. Street, NW
    Knoxville, TN 37902                         Washington, D.C. 20052
    Tel: 865.525.7028                           Tel. 202-994-7089


                                       Class Counsel




                                            5
Case 3:12-cv-00660-DRH-SCW Document 964 Filed 12/04/18 Page 6 of 6 Page ID #41061



                                 CERTIFICATE OF SERVICE

         Pursuant to Local Rule 7.1(b), I certify that a copy of the foregoing was served upon

   counsel on via the Court’s CM/ECF system on December 4, 2018.

                                                      /s/ Robert A. Clifford




                                                 6
